Opinion issued February 21, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00846-CV



ANITA HOCHSTEIN,  Appellant

V.
WASHINGTON MUTUAL BANK, F.A., SUCCESSOR BY CORPORATE
MERGER TO GREAT WESTERN BANK, F.A., SUCCESSOR BY
CORPORATE MERGER TO GREAT WESTERN BANK, A FEDERAL
SAVINGS BANK,  Appellee



On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2006-00729



MEMORANDUM OPINION	Appellant Anita Hochstein has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov't
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2005) (listing fees in court of
appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Anita Hochstein did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.